Smith, Judge.
Appellant was tried and convicted of two offenses in the Recorder’s Court of the City of Tallapoosa, and applied for a writ of certiorari to the Superior Court of Haralson County. The allegations of the petition of certiorari were properly sworn to by the petitioner and attacked the ordinance upon which he was convicted and alleged certain facts as to what occurred. The answer of the recorder denied the material portions of the petition for certiorari and the city moved for dismissal on the grounds the petition was not verified as required by law because of the lack of a jurat, and because no brief or summary of the evidence was set out in the petition. Petitioner then filed what he termed "proposed brief of evidence in support of the petition for writ of certiorari” and a "response to motion to dismiss writ of certiorari,” alleging the petition was properly verified and that he had supplied a brief of evidence (a copy of the petition). This was not sufficient to constitute a traverse of the answer. Landrum v. Moss, 1 Ga. App. 216 (5) (57 SE 965). In the absence of the traverse of the answer of the magistrate, and a proof of the ordinance attacked (a copy of which does not appear in the record), the judge of the superior court dismissed the petition for certiorari. He was correct in so doing. See Davis v. Rhodes, 112 Ga. 106 (4) (37 SE 169); Humphries v. Nalley, 14 Ga. App. 804 (2) (82 SE 357); Pitts v. Simpson Grocery Co., 15 Ga. App. 617 (1) (83 SE 1102); Anthony v. Consolidated Film &c. Co., 18 Ga. App. 411 (2) (89 SE 428).

Judgment affirmed.


Marshall and McMurray, JJ., concur.